DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  
Susceptor with a recess having an outer tantalum carbide layer, method for producing an epitaxial substrate using the susceptor, and an epitaxial substrate on which an epitaxial layer formed on a SiC substrate

Claim Rejections - 35 USC § 112
The preceding 35 U.S.C. 112(b) rejection of claims 1-8 is withdrawn in view of applicants’ claim amendments.  
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
As amended, claim 2 recites that “the recess has a uniform depth.”  However, since neither the specification nor the claim as amended clearly identifies how much the depth may deviate from a nominal value while still being considered as “uniform,” its recitation in claim 2 is therefore considered to be indefinite.  
As amended, claim 7 recites that the epitaxial layer is formed in such a manner that “a SiC layer is placed on a susceptor.”  However, it is unclear how an epitaxial layer is formed on a main surface of a SiC substrate in a manner where “a SiC layer is placed on a substrate.”  It is assumed applicants intended to recite that the SiC substrate is placed on the susceptor and that an epitaxial layer is then formed on the SiC substrate.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim(s) 1-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2015/0299898 to Ito, et al. (hereinafter “Ito”) in view of U.S. Patent Appl. Publ. No. 2015/0321966 to Masato Shinohara (“Shinohara”) and further in view of U.S. Patent Appl. Publ. No. 2017/0032992 to Tobias Hoechbauer (“Hoechbauer”). 
Regarding claim 1, Ito teaches a susceptor on which a SiC substrate is placed in forming an epitaxial layer on a main surface of the SiC substrate (see, e.g., the Abstract, Figs. 1-7, and entire reference), the susceptor comprising:
a base (see, e.g., Figs. 1-2 and ¶¶[0016]-[0032] which teach an embodiment of a susceptor (102)); 
a support surface located at a position that is lower than the upper surface of the susceptor, the support surface configured to support an outer circumferential area of a rear face of the SiC substrate (see, e.g., Figs. 1-2 and ¶¶[0016]-[0032] which teach that the susceptor (102) includes a counter sink which forms a support surface on a lower position than an upper surface of the susceptor (102) on which a rear face of a SiC substrate (101) is supported); and
a recess that is formed within a diametrical direction of the support surface (see, e.g., Figs. 1-2 and ¶¶[0016]-[0032] which teach that a recess having a bottom surface and side face is formed within an outer periphery (102a) of the susceptor (102)), the recess comprising:  
a recess bottom surface having an outer tantalum carbide layer (see, e.g., Fig. 2 and ¶[0018] which teach that the susceptor (102) has a bottom surface which can be formed from TaC or by covering TaC on a carbon surface), and 
a recess side face having an outer tantalum carbide layer  (see, e.g., Fig. 2 and ¶[0018] which teach that the susceptor (102), which necessarily includes the outer periphery (102a) and internal susceptor (102b), has a recess side face  and can be formed by covering TaC on a carbon surface), 
the recess having a depth so that the recess bottom surface is not in contact with the rear face of the SiC substrate during formation of the epitaxial layer on the main surface of the SiC substrate (see, e.g., Fig. 2 and ¶¶[0016]-[0032] which teach that a bottom of the recess along a top surface of the internal susceptor (102b) is not in contact with a rear surface of the SiC substrate (101) during deposition of an epitaxial layer on a top surface of the SiC substrate (101)).  
Ito does not explicitly teach that the susceptor includes a base comprised of graphite, an upper surface having an outer SiC layer, and a side face having an outer SiC layer.  However, in Fig. 1 and ¶¶[0037]-[0061] as well as elsewhere throughout the entire reference Shinohara teaches an analogous embodiment of a susceptor (1) for use in a semiconductor manufacturing process which is formed from a body (10) comprised of base material (11) made of graphite along with a first SiC layer (12) which covers upper and side faces of the susceptor and a tantalum carbide layer (20) disposed over the SiC layer within the recess.  In ¶¶[0005]-[0011] Shinohara teaches that the susceptor (1) has a lower cost, excellent durability, and excellent thermal uniformity.  Thus, a person of ordinary skill in the art would look to the teachings of Shinohara and would be motivated to utilize a susceptor comprised of a base material of graphite and a SiC layer on at least an upper and side surface of the susceptor as the susceptor (102) in the apparatus of Ito for at least these reasons.  
Ito and Shinohara do not explicitly teach that a depth of the recess is from 100 to 200 m.  However, in Figs. 1A-B and ¶¶[0027]-[0053] as well as elsewhere throughout the entire reference Hoechbauer teaches an analogous embodiment of a carrier plate (102) which includes a substrate receiving region (104) which includes a first (104a) and second (104b) recessed portion having a first (124a) and second (124b) depth.  In ¶[0043] Hoechbauer specifically teaches that the difference between the first depth (124a) and second depth (124b) may preferentially be in the overlapping range of 100 to 200 m.  Thus, a person of ordinary skill in the art would look to the teachings of Hoechbauser and would be inclined to make the depth of the recess in the susceptor (102) of Ito and Shinohara in the range of 100 to 200 m with the motivation for doing so being to provide a susceptor capable of facilitating more uniform heating and epitaxial deposition upon a substrate supported by the susceptor.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 2, Ito teaches that the recess has a uniform depth (see, e.g., Fig. 2 and ¶¶[0016]-[0032] which teach that the depth between the substrate (101) and the internal susceptor (102b) is the same across the entire width of the substrate (101)).  
Regarding claim 3, Ito teaches that the recess side face is a surface parallel to the SiC substrate thickness direction and the recess bottom surface is a surface perpendicular to the SiC substrate thickness direction (see, e.g., Fig. 2 and  ¶¶[0016]-[0032] which teach that the recess within the susceptor (102) includes sides parallel to a substrate (101) thickness direction and a bottom surface perpendicular to the substrate (101) thickness direction).
Regarding claim 4, Ito teaches that:  
a regulation surface located at an outer side in the diametrical direction of the support surface, the regulation surface configured to regulate a movement of the SiC substrate in the diametrical direction (see, e.g., Figs. 1-2 and ¶¶[0016]-[0032] which teach that movement of the substrate (101) in the diametrical direction is regulated by the walls of the outer periphery (102a) of the susceptor (102)); 
wherein outer surfaces of the support surface and the regulation surface are made of a tantalum carbide layer (see, e.g., Fig. 2 and ¶[0018] which teach that the susceptor (102), which necessarily includes the outer periphery (102a) and internal susceptor (102b), can be formed from TaC or by covering TaC on a carbon surface).
Regarding claim 7, Ito teaches a method of manufacturing an epitaxial substrate on which an epitaxial layer is formed on a main surface of a SiC substrate (see, e.g., the Abstract, Figs. 1-7, and entire reference) comprising:  
an epitaxial layer forming process of forming the epitaxial layer, by using a chemical vapor deposition in such a manner that a SiC layer is placed on a susceptor (see, e.g., Figs. 1-2 and ¶¶[0016]-[0045] which teach a method of forming an epitaxial SiC layer on a SiC substrate (101) placed on a susceptor (102)) comprising:  
a base (see, e.g., Figs. 1-2 and ¶¶[0016]-[0032] which teach an embodiment of a susceptor (102)); 
a support surface located at a position that is lower than the upper surface of the susceptor, the support surface configured to support an outer circumferential area of a rear face of the SiC substrate (see, e.g., Figs. 1-2 and ¶¶[0016]-[0032] which teach that the susceptor (102) includes a counter sink which forms a support surface on a lower position than an upper surface of the susceptor (102) on which a rear face of a SiC substrate (101) is supported); and
a recess that is formed within a diametrical direction of the support surface (see, e.g., Figs. 1-2 and ¶¶[0016]-[0032] which teach that a recess having a bottom surface and side face is formed within an outer periphery (102a) of the susceptor (102)), the recess comprising:  
a recess bottom surface having an outer tantalum carbide layer (see, e.g., Fig. 2 and ¶[0018] which teach that the susceptor (102) has a bottom surface which can be formed from TaC or by covering TaC on a carbon surface), and 
a recess side face having an outer tantalum carbide layer  (see, e.g., Fig. 2 and ¶[0018] which teach that the susceptor (102), which necessarily includes the outer periphery (102a) and internal susceptor (102b), has a recess side face  and can be formed by covering TaC on a carbon surface), 
the recess having a depth so that the recess bottom surface is not in contact with the rear face of the SiC substrate during formation of the epitaxial layer on the main surface of the SiC substrate (see, e.g., Fig. 2 and ¶¶[0016]-[0032] which teach that a bottom of the recess along a top surface of the internal susceptor (102b) is not in contact with a rear surface of the SiC substrate (101) during deposition of an epitaxial layer on a top surface of the SiC substrate (101)).  
Ito does not explicitly teach that the susceptor includes a base comprised of graphite, an upper surface having an outer SiC layer, and a side face having an outer SiC layer.  However, in Fig. 1 and ¶¶[0037]-[0061] as well as elsewhere throughout the entire reference Shinohara teaches an analogous embodiment of a susceptor (1) for use in a semiconductor manufacturing process which is formed from a body (10) comprised of base material (11) made of graphite along with a first SiC layer (12) which covers upper and side faces of the susceptor and a tantalum carbide layer (20) disposed over the SiC layer within the recess.  In ¶¶[0005]-[0011] Shinohara teaches that the susceptor (1) has a lower cost, excellent durability, and excellent thermal uniformity.  Thus, a person of ordinary skill in the art would look to the teachings of Shinohara and would be motivated to utilize a susceptor comprised of a base material of graphite and a SiC layer on at least an upper and side surface of the susceptor as the susceptor (102) in the apparatus of Ito for at least these reasons.  
Ito and Shinohara do not explicitly teach that a depth of the recess is from 100 to 200 m.  However, in Figs. 1A-B and ¶¶[0027]-[0053] as well as elsewhere throughout the entire reference Hoechbauer teaches an analogous embodiment of a carrier plate (102) which includes a substrate receiving region (104) which includes a first (104a) and second (104b) recessed portion having a first (124a) and second (124b) depth.  In ¶[0043] Hoechbauer specifically teaches that the difference between the first depth (124a) and second depth (124b) may preferentially be in the overlapping range of 100 to 200 m.  Thus, a person of ordinary skill in the art would look to the teachings of Hoechbauser and would be inclined to make the depth of the recess in the susceptor (102) of Ito and Shinohara in the range of 100 to 200 m with the motivation for doing so being to provide a susceptor capable of facilitating more uniform heating and epitaxial deposition upon a substrate supported by the susceptor.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito alone or, alternatively, as being unpatentable over Ito in view of U.S. Patent Appl. Publ. No. 2016/0312381 to Norimatsu, et al. (“Norimatsu”) and even further in view of U.S. Patent Appl. Publ. No. 2013/0256700 to Keiji Ishibashi (“Ishibashi”). 
Regarding claim 8, Ito teaches an epitaxial substrate on which an epitaxial layer is formed on a main surface of a SiC substrate (see, e.g., Figs. 1-2 and ¶¶[0016]-[0045] which teach a method of forming an epitaxial SiC layer on a SiC substrate (101) placed on a susceptor (102) by chemical vapor deposition), but does not explicitly teach that a surface roughness (Ra) on a rear face of the SiC substrate is 1 nm or less, and a coefficient of variation of a carrier concentration in the epitaxial layer is 4 or less.  However, since the system and method of Ito forms an epitaxial layer on a SiC substrate following each and every step of the method disclosed in the instant application, the resulting epitaxial substrate must necessarily possess the same properties, namely a surface roughness (Ra) on a rear face is 1 nm or less, and a coefficient of variation of a carrier concentration in the epitaxial layer is 4 or less.  It is also axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages.  Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art.  Therefore, the production of an epitaxial layer on a SiC substrate in which a surface roughness (Ra) on a rear face is 1 nm or less, and a coefficient of variation of a carrier concentration in the epitaxial layer is 4 or less, if not clearly envisaged, would be reasonably expected by the skilled artisan.  See Leinoff v. Louis Milona & Sons, Inc. 220 USPQ 845 (CAFC 1984).  
Alternatively, in Figs. 1 & 8A-B and Example 1 in ¶¶[0147]-[0155] as well as elsewhere throughout the entire reference Norimatsu teaches that it is desirable to reduce the variation in the carrier concentration across a SiC epitaxial layer and teaches a method of growing a homoepitaxial SiC layer in which a variation in the carrier concentration across the entire wafer of less than 10% is obtained by, inter alia, producing a uniform C/Si ratio.  In Fig. 8A Norimatsu specifically teaches an embodiment in which the carrier concentration between a center and edge of the wafer increases by only 0.1×1016 cm-3 for a ratio of less than 10%.  Then in Fig. 2 and ¶¶[0061]-[0074] as well as elsewhere throughout the entire reference Ishibashi teaches methods of preparing a SiC epitaxial wafer which includes, inter alia, polishing a back surface of the SiC wafer via steps which include a final chemical mechanical polishing (CMP) step which produces a surface roughness as low as 0.3 nm.  In ¶[0071] Ishibashi specifically teaches that a good epitaxial layer can be grown by stabilizing contact with a susceptor to uniformize temperature distribution during epitaxial growth and suppressing warpage during heating.  Thus, a person of ordinary skill in the art would look to the teachings of Norimatsu and would be motivated to control the C/Si ratio during epitaxial growth of a SiC layer on the SiC substrate in the method of Ito such that the coefficient of variation of a carrier concentration in the epitaxial is 4 or less in order to produce an epitaxial layer with more uniform properties.  Then the teachings of Ishibashi show the desirability of polishing a back side of the resulting SiC epitaxial wafer to a roughness on the order of 0.3 nm in order to, for example, promote the production of a more uniform temperature distribution and to reduce warping during subsequent processing steps.  Thus, as a result of combining the teachings of Ito, Norimatsu, and Ishibashi an ordinary artisan would  produce an epitaxial layer on a SiC substrate having the surface roughness and variation in carrier concentration as claimed.  

Response to Arguments
Applicants’ arguments filed October 24, 2022, have been fully considered, but they are not persuasive and are moot in view of the new grounds of rejection set forth in this Office Action.  U.S. Patent Appl. Publ. No. 2017/0032992 to Tobias Hoechbauer has been introduced to teach the newly added limitation relating to a depth of the recess.  
Applicants argue against the rejection of claim 8 by contending that since ¶¶[0038]-[0039] of the specification indicate that the recited surface roughness (Ra) and coefficient of variation in carrier concentration of the epitaxial layer vary based on the depth of the recess, the apparatus and method of Ito are not the same as those in the instant application.  See applicants’ 10/24/22 reply, p. 8.  Applicants’ argument is noted, but it is pointed out that the teachings of Hoechbauer show that the use of a recess depth in the range of 100 to 200 m is known in the art.  
Applicants further argue that Norimatsu’s solution to controlling the variation in the carrier concentration has nothing to do with a recess or depth of a recess in the susceptor.  Id. at pp. 8-9.  Applicants’ argument is noted, but is unpersuasive since claim 8 is a product claim and, as such, is defined by its properties.  In this case Norimatsu teaches a method of forming an epitaxial layer on a SiC substrate which possesses the claimed properties, namely a coefficient of variation of a carrier concentration of 4 or less and, as such, the product of Norimatsu reads upon the language of claim 8.  
Finally, applicants argue that since ¶[0026] of the instant application defines an “epitaxial substrate” as “the substrate after the epitaxial layer is formed (and immediately after) and before performing the subsequent process,” the CMP method of Ishibashi is outside the purview of claim 8.  Id. at p. 9.  This argument is not found persuasive since, for one, it is based upon features which are not claimed.  Claim 8 specifies that the surface roughness (Ra) is on a rear face of the SiC substrate is 1 nm or less.  In this case the SiC substrate as taught by Ishibashi possesses a backside surface roughness of as low as 0.3 nm which therefore reads upon the claim.  Moreover, since the back surface of the SiC substrate is not subject to epitaxial deposition during the method of Ito and Norimatsu, the surface roughness on a rear face will necessarily remain or, alternatively, would be reasonably expected to remain 0.3 nm after deposition of an epitaxial layer thereupon.  Finally, it is pointed out that ¶[0026] of the specification does not appear to provide an explicit definition for an “epitaxial substrate” within the claims, but instead merely indicates that for discussion purposes within the specification an “epitaxial substrate” is considered to be a substrate immediately after the epitaxial layer is formed.  This is evident from the use of the terms “referred to” in l. 14 of ¶[0026] rather than “defined as.”  In this case applicants’ arguments are based upon features which are not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir.  1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714